PER CURIAM.
Mark Pitt, a federal prisoner, seeks to appeal the district court’s orders denying relief on his petition filed under 28 U.S.C. § 2241 (2000) and two subsequent motions to alter or amend the judgment. We have reviewed the record and find no reversible error. Accordingly, while we grant Pitt’s motion to file a formal brief, we affirm on the ground that Pitt’s petition is properly characterized as an unauthorized successive 28 U.S.C. § 2255 (2000) motion. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED